Case 7:14-cr-00768-VB Document 501 Filed 09/29/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

_ x |
UNITED STATES OF AMERICA |
ORDER =
Vv. aes
ISAIAH WASHINGTON, 14 CR 768-4 (VB)
Defendants.
=-X

 

A hearing in this violation of supervised release matter is scheduled for September
30, 2020, at 10:00 a.m. This proceeding will be conducted in person at the Courthouse.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at: https://www.nysd.uscourts.gov/
sites/default/files/2020-07/SDNY%20Screening%20Instructions.pdf. Completing the
questionnaire online and ahead of time will save time and effort upon entry. Only those
individuals who meet the entry requirements established by the questionnaire will be permitted
entry. Please contact Chambers if you do not meet the requirements.

Dated: September 29, 2020
White Plains, NY

SO ORDERED:

Vl

Vincent L. Briccetti
United States District Judge

 

 
